Citation Nr: 0328999	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  98-03 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative or 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








REMAND

On September 27, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran if he has been 
treated since January 2000 at any VA 
Medical Center other than in Cincinnati, 
Ohio.  If so, request the records 
described in paragraph #1 above from each 
facility.  Please note the previous 
December 2002 letter to the veteran and 
any subsequent reply.  

2.  Ask the veteran to identify any VA or 
non-VA facility(ies) or provider(s) where 
he: (a) was treated for arthritis 
proximate to his service discharge in 
1975; or (b) was treated for arthritis 
prior to a motorcycle accident in the 
early 1980's; or, (c) was first given a 
diagnosis of or was first treated for 
arthritis.  Obtain records from each 
health care provider the veteran 
identifies.  Please note the previous 
December 2002 letter to the veteran and 
any subsequent reply.  

3.  Request from the Social Security 
Administration (SSA) the report of any 
examination of the veteran conducted for 
purposes of determining eligibility for 
Social Security Supplemental Income or 
other benefit administered by SSA, and 
request any list, summary, or decision 
referencing records obtained or reviewed 
by SSA.

4.  The evidence shows that the veteran 
was employed by the United States Postal 
Service from 1976 to 1980.  Ask the 
veteran to authorize release of employee 
medical examinations or other clinical 
records.  Ask the veteran to identify any 
employers after 1980 who might have 
relevant records, and request the records 
identified.  

5.  The veteran should be offered the 
opportunity to submit alternative types 
of evidence that might assist him in 
establishing his claim, such as, but not 
limited to, insurance medical 
examinations, photographs, records of 
medication use, statements from 
individuals who would have had an 
opportunity to observe him proximate to 
service, and the like.  

6.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded VA 
rheumatology or orthopedic examination to 
determine the appropriate diagnosis(es) 
for any arthritis present.  The claims 
folders must be provided to and reviewed 
by each examiner, and the examination 
report should indicate that such has been 
accomplished.  The examiner(s) should 
provide a medical opinion, with 
rationale, as to the approximate onset of 
arthritis (year, if possible), and state 
an opinion as to the likelihood (whether 
it is at least as likely as not) that 
arthritis was manifested in service or 
was present within one year after the 
veteran's service discharge in April 
1975.  Also, the examiner(s) should state 
whether it is at least as likely as not 
(a 50 percent likelihood or greater) that 
degenerative or rheumatoid arthritis is 
etiologically related to the veteran's 
service, or any incident thereof, or was 
aggravated (permanently worsened) in 
service.  The examiner should explain the 
rationale for each opinion expressed. 

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





